

EXHIBIT 10.1


AMENDMENT NO. 1
TO PURCHASE AGREEMENT
AMENDMENT NO. 1 TO PURCHASE AGREEMENT dated as of October 28, 2016
(the “Amendment”) among (i) T-MOBILE USA, INC., a Delaware corporation
(the “Company”), (ii) the Guarantors party hereto, and (iii) DEUTSCHE TELEKOM AG
(the “Purchaser”).
PRELIMINARY STATEMENTS
A.Reference is made to that certain Purchase Agreement, dated as of March 6,
2016 (as amended, restated, amended and restated, supplemented or modified prior
to the date hereof, the “Existing Purchase Agreement” and as amended, restated,
amended and restated, supplemented or modified from time to time including
pursuant hereto, the “Purchase Agreement”), by and among the Company, the
Guarantors party thereto and the Purchaser.
B.The Company has requested that the Existing Purchase Agreement be amended to,
among other things, extend the outside date by which the Closing Date must occur
under the Purchase Agreement, and the Purchaser is willing to do so on the terms
and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Definitions. Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Existing Purchase
Agreement.
SECTION 2. Amendments to Purchase Agreement. Subject to the terms and conditions
set forth herein, effective on the Amendment Effective Date (as defined below):
(a)Section 2.03(c) of the Supplemental Indenture is hereby amended by adding the
following parenthetical immediately after “commencing on March 15, 2017”: “(or,
with respect to any Notes of this Series issued after March 1, 2017, September
15, 2017)”.
(b)The last sentence of Section 2(a) of the Existing Purchase Agreement is
hereby amended and restated as follows:
For purposes of this Agreement, the “Closing Date” shall mean any NY Business
Day specified by the Company not less than seventeen NY Business Days following
the giving of written notice by the Company (such notice, the “Issuance
Notice”), and in any event no later than May 31, 2017, provided that if the
proposed Closing Date specified in the Issuance Notice does not fall on a
business day, the “Closing Date” shall mean the earliest preceding business day.
(c)Section 8 of the Existing Purchase Agreement is hereby amended by (1)




--------------------------------------------------------------------------------




adding “(a)” at the beginning thereof and (2) adding the following new clause
(b) as a new paragraph at the end of Section 8:
If (x) the Closing Date and (y) the Termination Effective Time with respect to a
Terminated Principal Amount of $2,000,000,000 does not occur on or prior to
December 7, 2016, (i) the Company shall pay to the Purchaser an amount equal to
the Extended Hedge Fixed Amounts by wire transfer in immediately available funds
to the account(s) specified by the Purchaser to the Company no later than the
day on which such Extended Hedge Fixed Amounts are payable to the hedge counter
party under the applicable Hedge Transactions (an “Extended Hedge Fixed Amount
Payment Date”) provided that the Company receives from the Purchaser no later
than three business days prior to the Extended Hedge Fixed Amount Payment Date,
written demand containing reasonable documentation of the Extended Hedge Fixed
Costs Amount and (ii) the Purchaser shall pay to the Company an amount equal to
the Extended Hedge Variable Amounts by wire transfer in immediately available
funds to the account(s) specified by the Company to the Purchaser no later than
the date such Extended Hedge Variable Amounts are payable under the applicable
Hedge Transactions. The Purchaser and the Company agree to use commercially
reasonable efforts to net the payments due to each other pursuant to the
immediately preceding sentence for the period beginning on the last payment
dates of Extended Hedge Fixed Amounts and Extended Hedge Variable Amounts and
ending on the Extended Hedge Termination Date. The Purchaser shall provide
written notice to the Company specifying any such netted amounts due, and the
Company or the Purchaser (as the case may be) shall make payment of such amounts
within three business days following receipt of such notice by the Company.
As used in this Section 8(b), “Extended Hedge Fixed Amount” shall mean the
“Fixed Amount” payments actually paid by the Purchaser under Hedge Transactions
to the extent such payments are directly attributable to the period beginning
December 1, 2016 and ending on the Extended Hedge Termination Date. As used in
this Section 8(b), “Extended Hedge Variable Amount” shall mean the “Variable
Amount” payments payable (regardless of whether actually paid) by the provider
of Hedge Transactions to the Purchaser under Hedge Transactions to the extent
such payments are directly attributable to the period beginning December 1, 2016
and ending on the Extended Hedge Termination Date. The “Extended Hedge
Termination Date”




2

--------------------------------------------------------------------------------




shall mean the earliest to occur of (i) the Closing Date, (ii) the Termination
Effective Time and (iii) May 31, 2017. For the avoidance of doubt, the Company
shall not be obligated to make payments pursuant to this Section 8(b) that would
be duplicative of payments made by the Company pursuant to Section 12 hereof.
(d)Section 12(a) of the Existing Purchase Agreement is hereby amended by (1)
replacing the reference to “November 30, 2016” with “May 5, 2017” and (2)
replacing the reference to “December 1, 2016” with “May 8, 2017”.


(e)Section 15(b) of the Existing Purchase Agreement is hereby amended and
restated as follows:


(b)    (i) the term “business day” means any day other than a day on which banks
are permitted or required to be closed in New York City or Bonn, Germany and
(ii) the term “NY Business Day” means any day other than a day on which banks
are permitted or required to be closed in New York City.
SECTION 3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective on the date (the “Amendment Effective Date”) when the Purchaser shall
have received a copy of this Amendment, duly executed and delivered by the
Company, the Guarantors party to the Existing Purchase Agreement and the
Purchaser. All documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered or executed or recorded
and shall be in form and substance satisfactory to the Purchaser.


SECTION 4. Representations and Warranties of the Company. The Company represents
and warrants to the Purchaser that:


(a)The Company and the Guarantors have taken all necessary organizational action
to authorize the execution, delivery and performance of this Amendment.


(b)This Amendment has been duly executed and delivered by the Company and the
Guarantors and constitutes a legal, valid and binding obligation of the Company
and the Guarantors, enforceable against the Company and such Guarantors in
accordance with its terms, subject to the applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.


(c)After giving effect to this Amendment, the representations and warranties of
the Company contained in Sections 3(a) and (b) of the Purchase Agreement or any
document furnished at any time under or in connection therewith, are true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality or reference to material adverse
effect) on and as of the date of this Amendment, except to the extent that such
representations and warranties




3

--------------------------------------------------------------------------------




specifically refer to an earlier date, in which case they are true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to material adverse
effect) as of such earlier date; provided that, for purposes of this clause (d),
references in Section 3(a) of the Purchase Agreement to the “Time of Sale” shall
be deemed to refer to 11:54 AM, New York City time on the date of this
Amendment.


SECTION 5. Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to the Company that:


(a)The Purchaser has taken all necessary organizational action to authorize the
execution, delivery and performance of this Amendment.


(b)This Amendment has been duly executed and delivered by the Purchaser and
constitutes a legal, valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms, subject to the applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.


(c)After giving effect to this Amendment, the representations and warranties of
the Purchaser contained in Section 1(b) of the Purchase Agreement or any
document furnished at any time under or in connection therewith, are true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality or reference to material adverse
effect) on and as of the date of this Amendment.


SECTION 6. Reference to and Effect on the Purchase Agreement.


(a)On and after the Amendment Effective Date, each reference in the Existing
Purchase Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Existing Purchase Agreement shall mean and be a
reference to the Existing Purchase Agreement as amended by this Amendment.


(b)The Existing Purchase Agreement, as amended by this Amendment, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.


(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of the Purchaser under the Purchase Agreement, nor constitute a modification,
acceptance or waiver of any other provision of the Purchase Agreement.


SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature




4

--------------------------------------------------------------------------------




page to this Amendment by facsimile or .pdf shall be effective as delivery of a
manually executed counterpart of this Amendment.
SECTION 8. Expense Reimbursement. The Company will pay to the Purchaser by wire
transfer in immediately available funds to the account(s) specified by the
Purchaser to the Company promptly after written demand from the Purchaser
(containing reasonable documentation) the documented and reasonable costs and
out-of-pocket expenses of the Purchaser’s outside legal counsel incurred by the
Purchaser in connection with the negotiation and execution of this Amendment.
SECTION 9. Miscellaneous. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York. Sections 16(a), (b) and (c)
of the Purchase Agreement are hereby incorporated by reference into this
Amendment, mutatis mutandis, and the parties hereto hereby agree that such
provisions shall apply to this Amendment with the same force and effect as if
set forth herein in their entirety.


[The remainder of this page is intentionally left blank]




5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
T-MOBILE USA, INC.,
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ J. Braxton Carter
 
Name:
J. Braxton Carter
 
Title:
Executive Vice President and Chief Financial Officer

















































































[Amendment No. 1 to Purchase Agreement ($2B 5.300% Senior Notes due 2021)]

--------------------------------------------------------------------------------





 
IBSV LLC
 
METROPCS CALIFORNIA, LLC
 
METROPCS FLORIDA, LLC
 
METROPCS GEORGIA, LLC
 
METROPCS MASSACHUSETTS, LLC
 
METROPCS MICHIGAN, LLC
 
METROPCS NETWORKS CALIFORNIA, LLC
 
METROPCS NETWORKS FLORIDA, LLC
 
METROPCS NEVADA, LLC
 
METROPCS NEW YORK, LLC
 
METROPCS PENNSYLVANIA, LLC
 
METROPCS TEXAS, LLC
 
POWERTEL MEMPHIS LICENSES, INC.
 
POWERTEL/MEMPHIS, INC.
 
SUNCOM WIRELESS HOLDINGS, INC.
 
SUNCOM WIRELESS INVESTMENT COMPANY, LLC
 
SUNCOM WIRELESS LICENSE COMPANY, LLC
 
SUNCOM WIRELESS MANAGEMENT COMPANY, INC.
 
SUNCOM WIRELESS OPERATING COMPANY, L.L.C.
 
SUNCOM WIRELESS PROPERTY COMPANY, L.L.C.
 
SUNCOM WIRELESS, INC.
 
T-MOBILE CENTRAL LLC
 
T-MOBILE FINANCIAL LLC
 
T-MOBILE LEASING LLC
 
T-MOBILE LICENSE LLC
 
T-MOBILE NORTHEAST LLC
 
T-MOBILE PCS HOLDINGS LLC
 
T-MOBILE PUERTO RICO HOLDINGS LLC
 
T-MOBILE PUERTO RICO LLC
 
T-MOBILE RESOURCES CORPORATION
 
T-MOBILE SOUTH LLC
 
T-MOBILE SUBSIDIARY IV CORPORATION
 
T-MOBILE US, INC.
 
T-MOBILE WEST LLC
 
TRITON PCS FINANCE COMPANY, INC.
 
TRITON PCS HOLDINGS COMPANY L.L.C.
 
VOICESTREAM PCS I IOWA CORPORATION
 
VOICESTREAM PITTSBURGH GENERAL PARTNER, INC.
 
VOICESTREAM PITTSBURGH, L.P.
 
 
 
 
 
 
 
By:
/s/ J. Braxton Carter
 
Name:
J. Braxton Carter
 
Title:
Authorized Person









[Amendment No. 1 to Purchase Agreement ($2B 5.300% Senior Notes due 2021)]

--------------------------------------------------------------------------------







 
DEUTSCHE TELEKOM AG, as Purchaser
 
 
 
 
 
 
 
By:
/s/ Jürgen Kistner
 
Name:
Jürgen Kistner
 
Title:
Vice President, Treasury
 
 
 
 
 
 
 
By:
/s/ Marcus Schafer
 
Name:
Marcus Schafer
 
Title:
Vice President, Treasury







[Amendment No. 1 to Purchase Agreement ($2B 5.300% Senior Notes due 2021)]